DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ arguments.  

Claim Objections
The objection to claim 3 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-5, 7-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2007/0240635 to Gilbert Rancoule (“Rancoule”) in view of U.S. Patent Appl. Publ. No. 2012/0167817 to Freudenberg, et al. (“Freudenberg”). 
Regarding claim 1, Rancoule teaches a crucible for growing silicon ingots (see, e.g., the Abstract, Figs. 1-2, and entire reference), the crucible comprising:
a vessel having a bottom wall and side walls surrounding an inner portion of the vessel (see, e.g., Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV which teach a crucible (1) having a bottom surface (21) and side walls (22)); 
a coating layer applied to inner surfaces of the bottom wall and the side walls, the coating layer comprising a temperature-resistant material compatible with ingot growth from molten silicon (see, e.g., Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV which teach a coating layer (3) comprised of up to 100% silica which coats inner surfaces of the bottom (21) and side walls (22) and which functions as a release layer);
a patterned protrusion layer applied at the inner surface of the bottom wall, the patterned protrusion layer comprising a matrix consisting of silicon nitride (see, e.g., Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV which further teach a surface layer (4) consisting of Si3N4 which is applied to an inner surface of the bottom wall (21)) and 
further comprising particles of a nucleation enhancing material which is adapted for forming a wetting agent when in contact with a liquid silicon melt with the particles locally protruding from the matrix (see specifically ¶[0018] and Table III which teach that the surface layer (4) may also comprise up to 50 wt. % SiO2 and up to 20 wt. % of silicon, the former of which is supplied as colloidal silica or 10 to 20 m silica grains, either or both of which would form a wetting agent and at least some of these particles would necessarily protrude or, alternatively, would be reasonably expected to protrude from the Si3N4 matrix), 
wherein the liquid silicon melt is to wet the particles on which the liquid silicon melt comes into contact (see, e.g., ¶¶[0001]-[0004] which teach that the crucible (1) is used to contain molten Si for the solidification of polycrystalline Si; 2 and/or silicon present within the surface layer (4) which come into contact with the melt will necessarily be wetted by the silicon melt).  
Rancoule does not explicitly teach that the patterned protrusion layer is applied in a manner to cause the particles to locally protrude from the matrix.  However, it is noted that the manner of applying the protrusion layer relates to a method for forming the crucible rather than its actual structure.  In this regard, the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact  identity of the claimed product or the prior art product cannot be determined by the Examiner.  
Even if it is assumed that the manner of causing the particles to locally protrude from the matrix carries patentable weight, this would have been obvious in view of Freudenberg.  In Figs. 1-3 and ¶¶[0013]-[0021] Freudenberg teaches an analogous embodiment of a crucible (1) which includes a plurality of nuclei (9) provided on a base (2) of the crucible and which are embedded within a coating (8).  In ¶[0016] Freudenberg specifically teaches that the nuclei (9) may be comprised of, for example, a nucleation 2, or Si3N4.  Then in ¶¶[0018]-[0019] Freudenberg further teaches that the nuclei (9) are provided on an inner side of the base (2) in such a way that they come in contact with the silicon melt even after a coating (8) is formed and that growth of a polycrystalline ingot originates on the nuclei (9).  Figure 3 specifically shows an embodiment in which the nuclei (9) locally protrude from the coating (8b).  Thus, an ordinary artisan would look to the teachings of Freudenberg and would be motivated to provide a plurality of particles of a nucleation enhancing material within the bottom surface layer (4) of Rancoule in a manner which causes the particles to locally protrude from the surface layer (4) with the motivation for doing so being to provide greater control over the nucleation process during crystal growth such that a crystal having the desired grain structure is obtained.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Rancoule teaches that the particles of the nucleation enhancing material are one of Silica (SiO2) sand particles, Silicon Carbide (SiC) particles and Carbon (C) particles (see, e.g., ¶[0018] and Table III which teach that the surface layer (4) may also comprise up to 50 wt. % SiO2 which is supplied as colloidal silica or 10 to 20 m silica grains which may be equated with the claimed nucleation enhancing 2).  
Regarding claim 4, Rancoule teaches that the particles of the nucleation enhancing material have sizes of between 20 m and 2 mm (see, e.g., ¶[0018] and Table III which teach that the surface layer (4) may also comprise up to 50 wt. % SiO2 which is supplied as colloidal silica or 10 to 20 m silica grains which may be equated with the claimed nucleation enhancing material; alternatively, in ¶[0017] Freudenberg teaches that the nuclei (9) can have a size of between 0.01 to 50,000 m, and in particular between 1 and 500 m).  
Regarding claim 5, Rancoule teaches that the patterned protrusion layer has a thickness of between 0.3 mm and 3 mm (see, e.g., Table II which teaches that the surface layer (4) may have a thickness of between 100 and 300 m (i.e., between 0.1 and 0.3 mm) which touches the claimed range).  
Regarding claim 7, Rancoule teaches that the coating layer has a thickness of between 0.1 mm and 1 mm (see, e.g., Table I which teaches that the intermediate layer (3) may have a thickness of between 300 and 500 m (i.e., between 0.3 and 0.5 mm)).
Regarding claim 8, Rancoule teaches that the temperature-resistant material comprised in the coating layer is silicon nitride (see, e.g., ¶¶[0010]-[0026] as well as Table II which teach that the crucible (1) may also include a further intermediate layer (31) comprised of silicon nitride).  
Regarding claim 9, Rancoule teaches that the coating layer is applied using a first slurry comprising silicon nitride powder (As an initial matter it is noted that claim 9 appears In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table II of Rancoule teach that the crucible (1) may also include a further intermediate layer (31) comprised of silicon nitride which is formed from a silicon nitride powder provided in a slurry comprised of, inter alia, deionized water and a binder.).  
Regarding claim 10, Rancoule teaches that the patterned protrusion layer is applied using a second slurry comprising silicon nitride powder and particles of the nucleation enhancing material (As an initial matter and indicated supra with respect to the rejection of claim 9, it is noted that claim 10 appears to be a product-by-process claim In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table III of Rancoule teach that the surface layer (4) may be comprised of silicon nitride and is formed from silicon nitride powder and silica grains provided in a second slurry comprised of, inter alia, deionized water and a binder.  The added silica grains may be considered as particles of the nucleation enhancing material.  See also at least ¶[0024] of Freudenberg which teaches that the nuclei (9) may be formed using a carrier medium in the form of a paste or a liquid with dispersed nuclei.).  
Regarding claim 18, Rancoule teaches that the coating layer has a thickness of between 0.4 mm and 0.5 mm (see, e.g., Table I which teaches that the intermediate m (i.e., between 0.3 and 0.5 mm)).

Claims 6, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancoule in view of Freudenberg. 
Regarding claim 6, Rancoule does not explicitly teach that the particles of the nucleation enhancing material protruding from the matrix are comprised in the patterned protrusion layer with an areal density of between 1 to 10 cm-2.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) may have a density of between 0.001 to 100 cm-2, more particularly between 0.03 and 5 cm-2.  
Regarding claim 15, Rancoule does not explicitly teach that the particles of the nucleation enhancing material have sizes of between 100 m and 1 mm.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) can have a size of between 0.01 to 50,000 m, and in particular between 1 and 500 m.
Regarding claim 17, Rancoule does not explicitly teach that the particles of the nucleation enhancing material protruding from the matrix are comprised in the patterned protrusion layer with an areal density of between 7 to 10 cm-2.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) may have a density of between 0.001 to 100 cm-2, more particularly between 0.03 and 5 cm-2.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancoule in view of Freudenberg and further in view of U.S. Patent Appl. Publ. No. 2014/0127496 to Yu, et al. (“Yu”). 
Regarding claim 2, Rancoule and Freudenberg do not explicitly teach that the patterned protrusion layer is applied to the inner surface of the bottom wall exclusively.  However, in Figs. 1-4 and ¶¶[0032]-[0056] Yu teaches an analogous system and method for the growth of crystalline Si from a melt contained within a crucible or mold (16).  In Figs. 1A and 2 Yu specifically teaches embodiments in which a nucleation promotion layer (2) comprised of crystalline particles (22) or a plate (24) comprised of a high-melting-point material are provided exclusively at the inner surface of the bottom of the crucible (16) in order to, for example, inhibit an increase in the defect density of the plurality of silicon grains (34) that grow during the crystal growth process.  Thus, an ordinary artisan would look to the teachings of Yu and would be inclined to provide the surface layer (4) of Rancoule and/or the nuclei (9) of Freudenberg exclusively on a bottom surface of the crucible with the motivation for doing so being to reduce the defect density of the growing crystalline silicon ingot.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancoule in view of Freudenberg and further in view of U.S. Patent Appl. Publ. No. 2013/0065032 to Freudenberg, et al. (“Freudenberg II”). 
Regarding claim 16, Rancoule and Freudenberg do not explicitly teach that the patterned protrusion layer has a thickness of between 1 mm and 2 mm.  However, in Figs. 1-3 and ¶¶[0043]-[0068] as well as elsewhere throughout the entire reference Freudenberg II teaches an analogous embodiment of a system and method for crystal growth by directional solidification of a melt (3) contained within a crucible (2).  The crucible (2) is provided with an insertion plate (4) at a bottom surface thereof which has m to 10 mm and is preferably about 1 mm.  As specifically explained in ¶¶[0064]-[0066] it is preferable for the insertion plate (4) to be thick enough to prevent the diffusion of impurities from the container (2) into the melt (3).  Thus, in view of the teachings of Freudenberg II an ordinary artisan would be motivated to provide the surface layer (4) and/or nuclei (9) of Rancoule and Freudenberg, respectively, with a total thickness of between 1 and 2 mm in order to suppress the diffusion of impurities from the crucible towards the melt.  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancoule in view of Freudenberg and further in view of U.S. Patent Appl. Publ. No. 2012/0141704 to Sudo, et al. (“Sudo”). 
Regarding claim 19, Rancoule teaches that the coating layer is applied using a first slurry comprising silicon nitride powder and further comprising a binding agent, a dispersing agent and deionised water (As an initial matter it is noted that claim 19 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the manipulations of the recited steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table II of Rancoule teach that the crucible (1) may also include a further intermediate layer (31) comprised of silicon nitride which is formed from a silicon nitride powder provided in a slurry comprised of, inter alia, deionized water and a binder.  Then in Fig. 1 and at least ¶[0030] Sudo teaches an embodiment wherein a crucible body (3) may be produced by mixing silica powder with a dispersion medium such as water.  A dispersant and a binder are added as needed to produce a slurry and, subsequently, a finished product having the desired properties.  Thus, in view of the teachings of Sudo an ordinary artisan would readily recognize that the slurry utilized to produce the intermediate layers (3) and (31) in the apparatus of Rancoule may further include a dispersing agent with the motivation for doing so being to ensure that the silicon nitride powder particles do not clump together.).  
Regarding claim 20, Rancoule teaches that the patterned protrusion layer is applied using a second slurry comprising silicon nitride powder and particles of the nucleation enhancing material and further comprising a binding agent, a dispersing agent and deionized water (As an initial matter it is noted that claim 20 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table III of Rancoule teach that the surface layer (4) may be comprised of silicon nitride and is formed from silicon nitride powder and silica grains provided in a second slurry comprised of, inter alia, deionized water and a binder.  The added silica grains may be considered as particles of the nucleation enhancing material.  See also at least ¶[0024] of Freudenberg which teaches that the nuclei (9) may be formed using a carrier medium in the form of a paste or a liquid with dispersed nuclei.  Then in Fig. 1 and at least ¶[0030] Sudo teaches an embodiment wherein a crucible body (3) may be produced by mixing silica powder with a dispersion medium such as water.  A dispersant and a binder are added as needed to produce a slurry and, subsequently, a finished product having the desired properties.  Thus, in view of the teachings of Sudo an ordinary artisan would .  

Response to Arguments
Applicant's arguments filed December 31, 2020, have been fully considered but they are not persuasive. 
Applicants’ arguments with respect to the objection to the title are found persuasive.  Accordingly, the objection to the title is withdrawn.  
Applicants argue that Rancoule does not teach or suggest that the release layer (4) is applied in a manner which causes particles in the release layer (4) to locally protrude from the matrix and that the silicon melt does not wet or adhere to the release layer (4).  See applicants’ 12/31/20 reply, pp. 12-13.  Applicants’ arguments are noted, but are unpersuasive.  As amended, claim 1 merely recites that the “silicon melt is to wet the particles on which the liquid silicon melt comes into contact.”  In this regard, when molten silicon is added to the crucible (1) disclosed in Figs. 1-2 of Rancoule the melt necessarily wets the release layer (4), including any and all SiO2 and/or Si particles that have been added and which may locally protrude from the release layer (4).  As noted supra with respect to the rejection of claim 1, ¶[0018] and Table III of Rancoule teach that the surface layer (4) may be comprised of up to 50 wt. % SiO2 and up to 20 wt. % of silicon which means that up to 70% of the release layer (4) may be SiO2 and Si particles.  In this regard at least some of these particles will necessarily protrude from the Si3N4 matrix in the claimed manner since it is not reasonable to expect just 30% by wt. of Si3N4 to completely 2 and Si particles.  Moreover, as explained supra with respect to the rejection of claim 1, the manner of applying the protrusion layer relates to a method for forming the crucible rather than its actual structure.  In this regard, the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Alternatively, as explained supra with respect to the rejection of claim 1 and noted infra, applying a patterned protrusion layer in a manner which causes the particles to locally protrude would have been obvious in view of the teachings of Freudenberg.  
Applicants further argue that since Freudenberg teaches that the nuclei are intended to reduce the number of crystal nuclei Freudenberg therefore teaches away from the arrangement of the present invention of smaller crystal grains by targeting larger crystal grains and that in Freudenberg the nuclei are anchored in the base and are not embedded within the coating.  Id. at pp. 13-15.  These arguments are not found persuasive since, for one, it is based upon features which are not claimed.  As currently written, claim 1 does not appear to recite a crystal nuclei density and merely recites that the patterned protrusion layer has a matrix of silicon nitride with particles of a nucleation enhancing material which locally protrude from the matrix.  Moreover in at least Fig. 3 Freudenberg clearly teaches an embodiment in which the nuclei (9) are embedded within the coating (8b) rather than a base (6) of the crucible.  Even if the nuclei (9) are anchored in or upon the base as in Figs. 1-2, the process of forming a coating (8) on the walls of the crucible necessarily causes the nuclei (9) to become embedded within the coating (8).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714